Citation Nr: 0626611	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  05-07 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran served on active military duty from May 1970 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating action of the 
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico.  In that decision, the RO 
denied the issue of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  

In a VA Form 21-526, Veteran's Application For Compensation 
Or Pension (Form 21-526), which was received at the RO in 
September 2003, the veteran raised the issue of entitlement 
to service connection for a nervous disorder.  In the October 
2004 rating action, the January 2005 statement of the case 
(SOC), and the February 2005 supplemental statement of the 
case (SSOC), the RO characterized the issue adjudicated 
therein as entitlement to service connection for PTSD, also 
claimed as a nervous condition.  In those documents, however, 
the RO only provided the rationale for the denial of the 
claim for service connection for PTSD.  At no time since the 
veteran filed his Form 21-526 in September 2003 has the RO 
adjudicated a claim for service connection for a psychiatric 
disability other than PTSD.  

Consequently, the Board finds that the issue currently in 
appellate status is correctly characterized as entitlement to 
service connection for PTSD.  Further, the matter of the 
veteran's claim for service connection for a psychiatric 
disability other than PTSD is referred to the agency of 
original jurisdiction for appropriate action.  


FINDINGS OF FACT

1.  The RO has provided all required notice and has obtained 
all relevant evidence necessary for an equitable disposition 
of the issue on appeal.  

2.  The veteran does not have a diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, a February 2004 letter informed the 
veteran of the type of evidence necessary to support the 
service connection issue on appeal.  This document also 
notified the veteran that VA would make reasonable efforts to 
help him obtain necessary evidence with regard to this claim 
but that he must provide enough information so that the 
agency could request the relevant records.  In addition, the 
letters informed the veteran of his opportunity to submit 
"any other evidence or information that . . . [he thought 
would] support . . . [his] claim."  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II) 
and VAOPGCPREC 1-2004 (February 24, 2004).  See also Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board acknowledges that the veteran has not received 
notice of the type of evidence necessary to establish the 
degree of disability (element #4) or an effective date 
(element #5).  See Dingess/Hartman, 19 Vet. App. at 488.  
However, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision of his 
service connection claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As will be discussed below, the Board 
finds that the evidence of record does not support a grant of 
service connection for PTSD.  In light of this denial, no 
rating or effective date will be assigned.  Thus, there can 
be no possibility of any prejudice to the veteran.  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  In the present 
case, the February 2004 letter was furnished to the veteran 
prior to the RO's initial denial of his PTSD claim in October 
2004.  As such, the timing requirement of VCAA notification 
was met with respect to this issue.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the service 
connection claim on appeal.  All relevant treatment records 
adequately identified by the veteran have been obtained and 
associated with his claims folder.  In addition, he has been 
accorded a VA PTSD examination.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his service connection claim.  Under the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  
Consequently, the Board will proceed to adjudicate the issue 
of entitlement to service connection for PTSD based upon the 
evidence currently of record.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

Establishment of service connection for PTSD in particular 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) [i.e., under the 
criteria of DSM-IV]; a link, established by medical evidence, 
between the veteran's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (2005).  See also 38 U.S.C.A. § 1154(b) (West 2002).  
If it is not shown that a veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish their occurrence.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f) 
(2005); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See, 38 C.F.R. § 3.304(f) (2005).  The United 
States Court of Appeals for Veterans Claims (Court) has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke. . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 
at 140-141 (1997).  

In the present case, the veteran asserts that he developed 
PTSD as a result of exposure to enemy fire when he was 
stationed in Phu Bai near the demilitarized zone.  He has 
also referenced a person killed in action.  However, the 
veteran has not provided any more specific information 
regarding either of these purported in-service stressors.  In 
fact, he has stated that he does not know the name of the 
purported casualty.  

A DD Form 214, Armed Forces Of The United States Report Of 
Transfer Or Discharge (DD 214), indicates that the veteran 
had Vietnam service between August 1971 and February 1972.  
He served in Indochina but not Korea.  The DD 214 does not 
indicate that the veteran was awarded any type of medal or 
badge reflective of combat service.  As the veteran has not 
been shown to have engaged in combat, his assertions of 
service stressors are not sufficient to establish their 
occurrence.  Rather, his alleged service stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f) (2005); Pentecost 
v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).  Importantly, the claims 
folder contains no objective evidence corroborating the 
veteran's vague assertion that he was present in Phu Bai 
during enemy attacks or his vague reference to a person 
killed in action.  

Moreover, the totality of the competent evidence of record 
does not support a diagnosis of PTSD.  In February 1978, the 
veteran was admitted to a private hospital for treatment of a 
"mental illness."  However, a specific psychiatric 
diagnosis was not given.  Furthermore, while the record 
includes the veteran's correct name, the document lists his 
date of birth as May 30, 1924 (rather than December 16, 1950, 
which is provided on his DD 214), his dates of service as 
April 1951 to June 1953 (rather than May 1970 to February 
1972, his verified period of active military duty), and his 
military service serial number as 61300030 (rather than 
50 39 50 1495, which is listed on his DD 214).  

Also included in the claims folder are multiple reports of VA 
outpatient treatment sessions and evaluations conducted 
between January 2000 and October 2004 which reflect treatment 
for, and evaluation, of cocaine dependence; cocaine-induced, 
drug-induced, or substance-induced mood disorder; organic 
affective syndrome; a depressive disorder; dysthymia; and 
possible attention deficit disorder.  Relevant symptomatology 
includes loss of energy (fatigue), decreased short term 
memory, depressed and anxious feelings, nervousness, episodes 
of tearfulness, some irritability, and emotional distancing 
from his children and friends.  

Most recently, in October 2004, the veteran was accorded a VA 
PTSD examination.  According to the report of the evaluation, 
the examiner (who had had the opportunity to review the 
veteran's claims folder) conducted a thorough mental status 
interview with the veteran.  The examiner diagnosed cocaine 
dependence (in partial remission) and a drug-induced or 
substance-induced mood disorder.  In particular, the examiner 
explained that the veteran's primary diagnosis was cocaine 
dependence and that his mood disorder was "related to his 
drug use and the effects of the substance on . . . [his] 
emotional reactions."  The examiner also concluded that the 
veteran's drug addiction was not secondary to, or caused or 
aggravated by, any other mental disorder.  Significantly, the 
examiner specifically noted that the evaluation provided no 
evidence of any of the diagnostic criteria necessary for a 
diagnosis of PTSD.  In support of this conclusion, the 
examiner cited the veteran's lack of admission of "any 
significant events or symptoms related to his period of duty 
in Vietnam."  The examiner noted that the veteran's 
statements centered on his drug addiction.  

Accordingly, the Board finds that the overwhelming medical 
evidence of record clearly supports the conclusion that the 
veteran has cocaine dependence and a drug-induced or 
substance-induced mood disorder rather than PTSD.  Without 
competent evidence of PTSD, further discussion of the 
validity of the veteran's purported in-service stressors, as 
well as consideration of any association between the 
veteran's purported in-service stressors and current 
symptomatology, is not necessary.  38 C.F.R. § 3.304(f) 
(2005).  Indeed, without competent evidence of a diagnosed 
disability, service connection for the disorder cannot be 
awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in which the Court held that, in the absence of proof 
of a present disability, there can be no valid claim).  
Consequently, the preponderance of the evidence is against 
the veteran's claim for service connection for PTSD, and the 
reasonable doubt doctrine is not for application.  See, 
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for PTSD is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


